977 F.2d 597
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Jackie Lee MACKEY, Defendant-Appellant.
No. 92-6037.
United States Court of Appeals, Tenth Circuit.
Oct. 1, 1992.

Before TACHA, BALDOCK, Circuit Judges, and BROWN, Senior District Judge.*
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
Defendant-Appellant Jackie Lee Mackey appeals the district court's denial of his motion to declare the government's notice of eligibility for an enhanced penalty invalid.   Mr. Mackey argues that the underlying facts of his three prior burglary convictions do not qualify those convictions as "violent" felonies under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1).   We conclude that Mr. Mackey's three prior burglary convictions do qualify as "violent" felonies under 18 U.S.C. § 924(e)(1).  See Taylor v. United States, --- U.S. ----, 110 S.Ct. 2143 (1990);   United States v. Maines, 920 F.2d 1525 (10th Cir.1990), cert. denied, --- U.S. ----, 112 S.Ct. 263 (1991).   Accordingly, we AFFIRM the district court's denial of Mr. Mackey's motion.



*
 Honorable Wesley E. Brown, Senior District Judge, United States District Court for the District of Kansas, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3